DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
Applicant’s arguments, filed 11/08/2021, with respect to section 103 prior art rejections have been fully considered and are persuasive.  The section 103 rejections have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10687319. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 8, 15: US-10687319 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first physical uplink shared channel (PUSCH) of a primary cell (claim 1: PUSCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second PUSCH of a secondary cell (claim 1: PUSCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second PUSCH of the secondary cell (claim 1: activation); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1: TPC commands in a DCI including secondary TPC index); and sending, based on the second TPC command and using the resources of the second PUSCH of the secondary cell, one or more transport blocks (claim 1: transmit PUSCH).

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6 of U.S. Patent No. 10631191 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-10631191 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUCCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second … of the secondary cell (claim 3: activation of secondary cell); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 6: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-10631191 may not explicitly teach PUSCH.  However, Jen teaches PUSCH ([11, 64]: PUSCH TPC indexes).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-10631191, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-10631191 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6 of U.S. Patent No. 9629095 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-9629095 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUCCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second … of the secondary cell (claim 1: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 6: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-9629095 may not explicitly teach PUSCH.  However, Jen teaches PUSCH ([11, 64]: PUSCH TPC indexes).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-9629095, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-9629095 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 9992700 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-9992700 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUCCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second … of the secondary cell (claim 1, claim 2: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 3, claim 4: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-9992700 may not explicitly teach PUSCH.  However, Jen teaches PUSCH ([11, 64]: PUSCH TPC indexes).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-9992700, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-9992700 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10257741 in view of Jen (US-20110250918).
As to claim 1, 8, 15: US-10257741 teaches a method comprising: receiving by a wireless device: a primary transmit power control (TPC) index indicating a first position, in downlink control information (DCI), of a first TPC command for a first … of a primary cell (claim 1: PUCCH TPC index for pcell, scell); and a secondary TPC index indicating a second position, in the DCI, of a second TPC command for a second … of a secondary cell (claim 1: PUCCH TPC index for pcell, scell); receiving an indication associated with activation of resources of the second … of the secondary cell (claim 2: DCI); receiving first DCI comprising a plurality of TPC commands, wherein the plurality of TPC commands comprise the second TPC command at the second position, in the first DCI, indicated by the secondary TPC index (claim 1, claim 3, claim 4: TPC commands); and sending, based on the second TPC command and using the resources of the second … of the secondary cell, one or more transport blocks (claim 1: transmit PUCCH).
US-10257741 may not explicitly teach PUSCH.  However, Jen teaches PUSCH ([11, 64]: PUSCH TPC indexes).
Thus, it would have been obvious to one of ordinary skill in the art to implement TPC for PUSCH, taught by Jen, into the TPC for PUCCH, taught by US-10257741, in order to adjust transmit power for various channels including the PUSCH. In addition it would have been obvious to combine US-10257741 and Jen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466